Citation Nr: 1516095	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-26 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a colon disability with frequent urination.  

2.  Entitlement to service connection for a colon disability with frequent urination.  

3.  Entitlement to an initial compensable rating hemorrhoids.  

4.  Entitlement to an initial compensable rating for umbilical hernia.  

5.  Whether there was clear and unmistakable error (CUE) in a January 2003 rating decision in that it allegedly failed to grant entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).  

6.  Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) prior to January 18, 2012

7.  Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) since April 30, 2012.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971, including service in the Republic of Vietnam from June 1970 to May 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012, June 2012, July 2012, and January 2014 rating decisions by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  

By way of background, the March 2012 rating decision denied new and material evidence for the grant of service connection for a colon disability.  The June 2012 rating decision found that there was no CUE in a January 2003 rating that failed to grant SMC pursuant to 38 U.S.C.A. § 1114(s).  The July 2012 rating decision granted SMC pursuant to 38 U.S.C.A. § 1114(s) from January 18, 2012 through April 30, 2012.  And the January 2014 rating decision granted service connection for hemorrhoids and for umbilical hernia, both noncompensable, and effective from May 6, 2013.  

The issue of service connection for a colon disability (on de novo review), compensable rating for hemorrhoids, and compensable rating for umbilical hernia, and special monthly compensation at the housebound rate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  An April 2009 Board decision denied service connection for a colon disability, based essentially on findings that there was no evidence of a colon disability in service, or evidence of a colon disability related to his active service.  

2.  Evidence received since the April 2009 Board decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a colon disability, and raises a reasonable possibility of substantiating the claim.  

3.  In a July 2002 rating decision, the RO granted the Veteran's claim of entitlement to a TDIU rating on the basis of multiple service-connected disabilities.  

4.  In a January 2003 rating decision, the RO granted increased ratings for the Veteran's service-connected cervical spine disability and gastroesophageal reflux disease and irritable bowel disorder, but did not adjudicate entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s).  

5.  The January 2003 rating decision was in accordance with the applicable law and regulations governing entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) when it did not adjudicate and grant entitlement to such benefits.  


CONCLUSIONS OF LAW

1.  The April 2009 Board decision denying the claim for service connection for a colon disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 3.104 (2014).  

2.  New and material evidence has been received to reopen the claim of service connection for a colon disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for CUE in the January 2003 rating decision that did not adjudicate or grant entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) have not been met.  38 U.S.C.A. §§ 1114(s), 7105 (West 2002); 38 C.F.R. § 3.350 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of service connection for a colon disability.  As such, no discussion of VA's duty to notify and assist is necessary regarding that matter.  

In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA), does not apply to claims of CUE in prior decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Therefore, further discussion of the VCAA is unnecessary.  

New and Material Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted  by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a December 2006 rating decision denied the Veteran's claim for service connection for a colon disability, essentially based on findings that there was no evidence of a colon disability in service, or evidence of a colon disability related to his active service.  An April 2009 Board decision also denied the Veteran's appeal seeking service connection for a colon disability, essentially based on findings that there was no evidence of a colon disability in service, or evidence of a colon disability related to his active service.  That decision is final.  38 U.S.C.A. § 7104.  The instant claim for service connection for a colon disability was received in November 2011.  

Since the April 2009 Board decision, the Veteran has submitted additional evidence.  The Veteran alleges that his colon disability is secondary to his presumed herbicide exposure in Vietnam, and/or secondary to pain medications for his service-connected musculoskeletal disabilities (to include that the pain medications aggravated his service-connected gastroesophageal reflux disease and irritable bowel disorder, thereby aggravating his colon disability).  See, e.g., November 2011 claim for service connection; May 2012 notice of disagreement; see also February 1999 private treatment record noting his complaint of gastrointestinal symptoms with nonsteroidal anti-inflammatory drugs.  This evidence is new, in that it was not previously of record at the time of the April 2009 Board decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standards set forth in Shade, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a colon disability.  

CUE Claim

The Veteran alleges, in substance, that the RO in a January 2003 rating decision failed to grant entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2002); see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim.  Id. at 170.  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998) and Smith v. West, 11 Vet. App.  134, 137 (1998).  Indeed, in Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.  Id. at 234.  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell, 3 Vet. App. at 313-14; see also Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991) (CUE is "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.").  

As a threshold matter, the Board finds that the argument advanced by the Veteran alleges clear and unmistakable error with the requisite specificity.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  Accordingly, the Board will proceed to consider the merits of the Veteran's claim.    

Special monthly compensation is payable where the veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2002).  

38 U.S.C.A. § 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  

The requirement of being "permanently housebound" is met when the veteran is substantially confined to his or her house or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout the veteran's lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2002).  

Historically, a July 2002 rating decision granted entitlement to a total disability rating based on individual unemployability due to multiple service-connected disabilities (TDIU), effective June 16, 2001.  Specifically, the July 2002 rating decision stated that "we have granted entitlement to individual unemployability from the date following the day you last worked due to your service connected disabilities." (emphasis added).  The rating decision referenced his service-connected lumbar, thoracic and cervical spine disabilities, as well as his service-connected posttraumatic stress disorder (PTSD).   

The January 2003 rating decision granted an increased (30 percent) rating for the Veteran's cervical spine disability, effective January 12, 2001, and an increased (10 percent) rating for his gastroesophageal reflux disease and irritable bowel disorder, effective October 1, 2001.  

At the time of the January 2003 rating decision, the Veteran had established service connection for the following disabilities: PTSD, 70 percent; cervical spine disability, 30 percent; lumbar spine disability, 20 percent; thoracic spine disability, 10 percent; right shoulder disability, 10 percent; GERD and irritable bowel disorder, 10 percent; tinnitus, 10 percent; bilateral hearing loss, 0 percent; and mild restrictive lung defect, 0 percent.  

Given the above, the Board finds that the evidence of record at the time of the January 2003 rating decision showed that the Veteran was granted TDIU on the basis of multiple service-connected disabilities.  In addition, there was no single service-connected disability rated as 100 percent disabling.  Therefore, the Board finds that the January 2003 rating decision was in accordance with applicable law and regulations governing entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) in failing to grant such benefits.  

The Veteran's representative also contends that there was CUE in the January 2003 rating decision as the Veteran's PTSD alone was a significant barrier to continued employment, apparently in an effort to demonstrate that the Veteran should have been granted a TDIU rating on the basis of his service-connected PTSD alone.  See July 2012 notice of disagreement.  In this regard, the Board notes that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  As such, the argument that because the Veteran should have been afforded a TDIU rating on the basis of his PTSD alone, and had additional disabilities for a combined rating of 60 percent or more for SMC under 38 U.S.C.A. § 1114(s), it was clear and unmistakable error for the RO not to have established entitlement to SMC under 38 U.S.C.A. § 1114(s), must fail since he is challenging the RO's evaluation of the medical evidence.  Indeed, in Simmons v. West, 14 Vet. App. 84, 89 (2000), the Court reaffirmed the principle that a request for reweighing the evidence cannot be a basis for a CUE claim, declaring that when there is evidence both pro and con on the issue, it is impossible for the appellant to succeed in showing that the result would have been manifestly different.  

In reaching this determination, the Board observes that in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  Bradley, 22 Vet. App. at 294; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).  Thus, pursuant to the General Counsel opinion that was withdrawn in 2010, but which was binding at the time of the January 2003 rating decision, the RO at the time of the January 2003 rating decision did not determine whether the Veteran was entitled to an award of TDIU based on single disability, especially given that the RO had previously determined that the Veteran was entitled to a TDIU.  This interpretation in Bradley is thus not applicable to the January 2003 rating decision.  Berger.

In sum, there is no indication that the correct facts, as they were known at the time, were not before the RO, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  As such, the RO's January 2003 rating decision was not clearly and unmistakably erroneous.  


ORDER

New and material evidence having been received, the claim for service connection for a colon disability is reopened, and to this extent only, the appeal is granted.  

The RO's January 2003 rating decision failing to grant entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) was not clearly and unmistakably erroneous.  


REMAND

As to service connection for a colon disability, the Veteran contends the disability is secondary to his presumed herbicide exposure in Vietnam, and/or secondary to pain medications for his service-connected musculoskeletal disabilities (to include that the pain medications aggravated his service-connected gastroesophageal reflux disease and irritable bowel disease, thereby aggravating his colon disability).  He was afforded a VA examination in April 2013; the examiner opined that the Veteran's colon disability was at least as likely as not proximately due to or the result of his constipation or pain medication.  However, the examiner provided an essentially negative nexus rationale.  In a June 2013 VA examination addendum opinion, it was opined that it was less likely than not the colon polyp is related to the Veteran's GERD, irritable bowel disorder, or history of pain medication.  It was explained that colon polpys are associated with age, family history, or inherited as part of a syndrome.  And in an April 2014 VA examination addendum opinion, it was opined that it was less likely than not the Veteran's colon disability was aggravated by his constipation and/or pain medication, explaining that there was no evidence found in the claims file to support aggravation of his colon disability.  

Notably, a January 2014 rating decision granted service connection for hemorrhoids and umbilical hernia, secondary to his service-connected GERD and irritable bowel disorder.  After review of the claims file, the Board finds that the matter of entitlement to service connection for a colon disability must be remanded for additional development, to include a new VA examination to determine the etiology and nexus of his colon disability (including as secondary to his now service-connected hemorrhoids and umbilical hernia).  

In regards to the claims for increased ratings for hemorrhoids and umbilical hernia, the Veteran was afforded VA examinations in December 2013 and February 2014.  In his March 2014 notice of disagreement, the Veteran appears to suggest symptomatology more severe than that reported or found on examination, or associated with the currently assigned noncompensable disability ratings.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his umbilical hernia and hemorrhoids disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, these issues must be remanded.  

As to the Veteran claim seeking entitlement to special monthly compensation at the housebound rate, he essentially argues that notwithstanding his other disabilities, his service-connected psychiatric disability alone renders him unemployable.

Pursuant to VA's "well-established" duty to maximize a claimant's benefits, the Board finds that VA must determine whether he is unemployable due to his psychiatric disability alone, regardless of the history of the rating.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  Here, in light of the Veteran's contention and given that his psychiatric disability has not recently been formally evaluated by VA, a remand of his special monthly compensation claim is necessary to provide him with a VA psychiatric examination.

Finally, as the claims file is being returned, it should also be updated to include recent, relevant VA treatment records dating from February 2014.   38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO should physically or electronically associate with the claims file updated VA treatment records pertaining to the Veteran's colon, hemorrhoids, and umbilical hernia, that are dated from February 2014.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2. After associating all outstanding records with the claims file, afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of his colon disability.  The claims file should be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail.  The examiner must comment on any lay reports by the Veteran regarding the initial onset of his claimed disability.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's colon disability is related to or had its onset during service.  

The examiner must also provide an opinion(s) as to whether it is at least as likely as not that his colon disability was caused or aggravated by his service-connected GERD/irritable bowel disorder, hemorrhoids, and/or umbilical hernia.  

The examiner must also provide an opinion as to whether it is at least as likely as not that his colon disability was caused or aggravated by pain medications for his service-connected musculoskeletal disabilities (to include that the pain medications aggravated his service-connected gastroesophageal reflux disease and irritable bowel disease, thereby aggravating his colon disability).  

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner must provide a detailed rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3. Obtain a VA examination(s) to determine the current severity of the Veteran's service-connected hemorrhoids and umbilical hernia disabilities.  The claims file should be made available to and reviewed by the examiner.  

The examination(s) report must include a complete rationale for any opinions expressed.  

4. After associating any pertinent records with the file, afford the Veteran a VA psychiatric examination to determine the severity of his psychiatric disability, to specifically include the impact of the disability on his ability to secure or follow a substantially gainful employment due to his psychiatric disability alone.

The examination(s) report must include a complete rationale for any opinions expressed.  

5. Then readjudicate the matters remaining on appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


